DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 7, 8, 1-13, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al US 20140295881 in view of Frank et al US 20130315168.
As to claims 1, 7, Werner teaches an apparatus configured to be employed within a network device, the apparatus comprising: a memory (see fig. 4, 440; memory, paragraph 0036); a processor coupled to the memory and configured to generate a plurality of reference signals (RSs) (see fig. 4, 410; processor, paragraph 0036); transmitter circuitry configured to: transmit, to a user equipment (UE), a configuration message that facilitates reference signal time difference (RSTD) computation based on the at least two distinct types of RSs (see fig. 5, 510; At block 510 a first PRS signal (e.g., as wireless signals 123a) is acquired from a first base station (e.g., base station 210a), 520; At block 520 a second PRS signal (e.g., as wireless signal 123b) is acquired from a second base station (e.g., base station 210b), paragraph 0041); and transmit the plurality of RSs to the UE (see fig. 5, 530, paragraph 0042; At block 530, a difference between a time of arrival of the first PRS reference signal and a time of arrival of the second PRS signal is measured. In some embodiments, such a difference in times of arrival may be measured by subtracting a time of arrival of the second PRS signal from a time of arrival of the first PRS signal); and receiver circuitry configured to receive, from the UE, a set of RSTD measurements for estimating a position of the UE (see fig. 5, 540, paragraph 0043; At block 540, an estimated location of the mobile device and measured difference between a time of arrival for the first PRS signal and time of arrival for a second PRS signal may be may be transmitted in messages to a location server (e.g., location sever 250 via network 230)). Werner fails to teach wherein plurality of reference signals (RSs) comprising a set of one or more RSs of each of at least two distinct types of RSs. Frank teaches wherein plurality of reference signals (RSs) comprising a set of one or more RSs of each of at least two distinct types of RSs (see paragraphs 0028-0030; Each transmission resource is transmitted for a predetermined amount of time on a respective one of the subcarriers within an OFDM symbol. The OFDM symbols are arranged into at least a first set of OFDM symbols that includes a positioning reference signal (e.g., an observed time difference of arrival (OTDOA) waveform) and a second set of OFDM symbols that does not include a positioning reference signal, but which may optionally include a cell-specific reference signal, and control information (e.g., a Physical Downlink Control Channel or PDCCH)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Frank into the system of Werner in order to provide a method for generating reference signals for accurate time difference of arrival estimation.
As to claims 2, 8, the combination of Werner and Frank teaches wherein the plurality of RSs comprises a set of one or more position reference signals (PRSs) and a set of one or more cell-specific reference signals (CRSs) (see Frank paragraphs 0028-0030).
As to claims 4, 10, the combination of Werner and Frank teaches wherein the transmitter circuitry is configured to transmit the configuration message as a radio resource control (RRC) message (see Frank paragraph 0031; the first set of transmission resources is multiplexed into a portion (i.e., some, but not all, OFDM symbols) of a first set of OFDM symbols of the subframe (e.g., OFDM symbols forming a portion of the subframe that is not used for transmitting control information (e.g., not forming a PDCCH region)) based on an identifier associated with the base station and the second set of transmission resources is multiplexed into a second set of OFDM symbols of the subframe (e.g., OFDM symbols used for transmitting control information (e.g., a PDCCH)).).
As to claims 5, 11, the combination of Werner and Frank teaches wherein the transmitter circuitry is configured to transmit the configuration message as a long term evolution (LTE) positioning protocol (LPP) message (see Werner paragraph 0028; In some networks, e.g., Long Term Evolution (LTE) networks, measurements of times of arrival of signals transmitted by base stations (e.g., eNodB) can be used for positioning provided that the times of transmission of these signals at the base stations are known).
As to claims 6, 12, the combination of Werner and Frank teaches wherein the transmitter circuitry is further configured to transmit a cyclic prefix (CP) length associated with each of the at least two distinct types of RSs to the UE (see Frank paragraph 0080; the processor 329 determines, based on the stored mapping, whether the OFDM symbol or symbols containing the positioning reference signal are of normal duration or normal or extended cyclic prefix under the E-UTRA or LTE standard or have a special duration or associated cyclic prefix (e.g., a multiple of a normal duration or a special, lengthier cyclic prefix). The processor 329 then processes (811) the set of transmission resources containing the positioning reference signal to estimate time of arrival information associated with the positioning reference signal based on reference timing information).
As to claim 13, Werner teaches an apparatus configured to be employed within a network device, the apparatus comprising: a memory (see fig. 4, 440; memory, paragraph 0036); a processor coupled to the memory and configured to generate a reference signals position reference signal (see fig. 4, 410; processor, paragraph 0036); APP570WOUSB28P46499USD1transmitter circuitry configured to transmit the reference signals (see fig. 5, 530, paragraph 0042; At block 530, a difference between a time of arrival of the first PRS reference signal and a time of arrival of the second PRS signal is measured. In some embodiments, such a difference in times of arrival may be measured by subtracting a time of arrival of the second PRS signal from a time of arrival of the first PRS signal); and receiver circuitry configured to receive, from the UE, a set of reference signal time difference (RSTD) measurements (see fig. 5, 540, paragraph 0043; At block 540, an estimated location of the mobile device and measured difference between a time of arrival for the first PRS signal and time of arrival for a second PRS signal may be may be transmitted in messages to a location server (e.g., location sever 250 via network 230)). Werner fails to teach wherein reference signals are position reference signal (PRS) and a cell-specific reference signal (CRS). Frank teaches wherein the reference signals (RSs) comprising position reference signal (PRS) and a cell-specific reference signal (CRS) (see paragraphs 0028-0030; Each transmission resource is transmitted for a predetermined amount of time on a respective one of the subcarriers within an OFDM symbol. The OFDM symbols are arranged into at least a first set of OFDM symbols that includes a positioning reference signal (e.g., an observed time difference of arrival (OTDOA) waveform) and a second set of OFDM symbols that does not include a positioning reference signal, but which may optionally include a cell-specific reference signal, and control information (e.g., a Physical Downlink Control Channel or PDCCH)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Frank into the system of Werner in order to provide a method for generating reference signals for accurate time difference of arrival estimation.
As to claim 16, the combination of Werner and Frank teaches wherein the set of RSTD measurements is based on a PRS-specific RSTD measurement result and CRS-specific RSTD measurement result respectively based on the PRS and the CRS (see Frank paragraphs 0028-0030).
As to claim 17, the combination of Werner and Frank teaches wherein the transmit circuitry is further configured to signal a cyclic prefix length of the CRS to the UE (see Frank paragraph 0080; the processor 329 determines, based on the stored mapping, whether the OFDM symbol or symbols containing the positioning reference signal are of normal duration or normal or extended cyclic prefix under the E-UTRA or LTE standard or have a special duration or associated cyclic prefix (e.g., a multiple of a normal duration or a special, lengthier cyclic prefix). The processor 329 then processes (811) the set of transmission resources containing the positioning reference signal to estimate time of arrival information associated with the positioning reference signal based on reference timing information)).
As to claim 18, the combination of Werner and Frank teaches wherein the transmit circuitry is further configured to: transmit, to the UE, a configuration message that facilitates computation of the set of RSTD measurements based on the PRS and the CRS (see fig. 5, 540, paragraph 0043; At block 540, an estimated location of the mobile device and measured difference between a time of arrival for the first PRS signal and time of arrival for a second PRS signal may be may be transmitted in messages to a location server (e.g., location sever 250 via network 230)).
As to claim 20, the combination of Werner and Frank teaches wherein the set of RSTD measurements is based on time of arrival (TOA) of the PRS at the UE and a TOA of the CRS at the UE (see Frank paragraph 0029, the processor may be operable to determine a time of arrival of the positioning reference signal transmitted from a second base station based on reference timing information and to compute a time difference of arrival (TDOA) of the positioning reference signal from the second base station relative to the first base station).
Allowable Subject Matter
2.	Claims 3, 9, 14, 15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3, 9, 19, the applied reference fails to teach wherein the configuration message indicates quasi-collocation of antenna ports associated with each of the at least two distinct types of RSs.
As to claim 14, the applied reference fails to teach wherein the PRS and the CRS are combined into the set of RSTD measurements coherently.
As to claim 15, the applied reference fails to teach wherein the PRS and the CRS are combined into the set of RSTD measurements non-coherently.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00 AM- 5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649